DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the outside" spanning line 14-15 of the claim.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear where the outside is in the claim—i.e., outside of what?  This recitation is cited in several claims.  For purposed of examination, the Examiner interprets the recitation to be referring to an outside area of the lighting apparatus.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1-26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hawkins (US 2016/0375161).
Regarding independent claim 1, Hawkins teaches a lighting apparatus comprising a white light emitting device (¶ [0055]) including at least one first light emitting diode (Fig. 4D, Element 256) and a wavelength converter to implement white light (¶ [0076]); and at least one second light emitting diode (Fig. 4D, Element 260) configured to emit light that is capable of causing a target to produce a cell activating substance upon irradiation (¶ [0072]), wherein the first light emitting diode is configured to emit light having a central wavelength in a range of about 300 nm to about 420 nm (¶ [0068]); the second light emitting diode is configured to emit light having a central wavelength in a range of about 605 nm to about 935 nm (¶ [0068]); the wavelength converter comprises a plurality of wavelength conversion substances to convert light of the first light emitting diode into white light (¶ [0076]); the lighting apparatus is configured to emit the white light implemented in the white light emitting device and light generated by the second light emitting diode to the outside (¶ [0076]).  The Examiner notes that the manner of operating the device does not differentiate apparatus claim from the prior art (MPEP § 2114 (II)).  Since Hawkins teaches each of the structural limitations of the claimed invention, the recitation “in irradiance spectrum of the white light implemented in the white light emitting device, an irradiance at the central wavelength of light emitted from the first light emitting diode is less than that at a peak wavelength of blue light emitted from a blue wavelength conversion substance of the 
Regarding claim 2, the Examiner notes that the cell activating substance is produced by the target and not a structural element of the lighting apparatus.  The manner of operating the device does not differentiate apparatus claim from the prior art (MPEP § 2114 (II)).  Thus, the recitation “the cell activating substance is nitric oxide (NO) produced by cytochrome c oxidase activity in mitochondria” has been considered but not given any patentable weight. 
Regarding claim 3, Hawkins teaches the second light emitting diode configured to emit light having a central wavelength of about 605 nm to about 655 nm, about 685 nm to about 705 nm, about 790 nm to about 840 nm, or about 875 nm to about 935 nm (¶ [0068]).
Regarding claim 4, Hawkins teaches the wavelength converter comprising a phosphor or a quantum dot (¶ [0076]).
Regarding claim 5, Hawkins teaches light emitted from the second light emitting diode (260) emitted to the outside without passing through the wavelength converter (¶ [0076]).
Regarding claim 6, Hawkins teaches the first light emitting diode (256) configured to emit light having a central wavelength in a range of about 400 nm to about 420 nm (¶ [0068]).
Regarding claim 7, The Examiner notes that the manner of operating the device does not differentiate apparatus claim from the prior art (MPEP § 2114 (II)).  Since Hawkins teaches each of the structural limitations of the claimed invention, the recitation 
Regarding claim 8, Hawkins teaches the lighting apparatus comprising a greater number of first light emitting diodes (256A-C) than the second light emitting diode (260).
Regarding claim 9, Hawkins teaches an irradiance of light generated by the at least one second light emitting diode and emitted to the outside is less than or equal to 570 W/m2 (¶ [0054]).
Regarding claim 10, Hawkins teaches a circuit board on which the first light emitting diode and the second light emitting diode are mounted (¶ [0058]).
Regarding independent claim 11, Hawkins teaches a lighting apparatus (Fig. 1) comprising a first light emitting unit (Fig. 1, Element 58) comprising a first light emitting diode (Fig. 4D, Element 256) configured to emit light having a central wavelength in a range of about 300 nm to about 420 nm (¶ [0068]) and a first wavelength converter (¶ [0076]); a second light emitting unit (Fig. 1, Element 58) comprising a second light emitting diode (Fig. 4D, Element 256) configured to emit light having a central wavelength in a range of about 300 nm to about 420 nm (¶ [0068]) and a second wavelength converter (¶ [0076]); at least one secondary light emitting diode (Fig. 4D, Element 260) configured to emit light having a central wavelength in a range of about 605 nm to about 935 nm (¶ [0068]), wherein the first light emitting unit is configure to emit light having a higher color temperature than that of the second light emitting unit (¶ [0048]), the first wavelength converter includes a blue wavelength conversion substance 
Regarding claim 12
Regarding claim 13, Hawkins teaches each of the first, second, and third wavelength converters including a green wavelength conversion substance to convert light emitted from the first light emitting diode into green light and a red wavelength conversion substance for converting light emitted from the first light emitting diode into red light (¶ [0076]).
Regarding claim 14, Hawkins teaches the first light emitting unit, the second light emitting unit, and the third light emitting unit configured to be driven independently from one another (¶s [0045]-[0048]).
Regarding claim 15, Hawkins teaches the first, second and third light emitting diodes emitting light having a central wavelength in a range of about 400 nm to about 420 nm (¶ [0068]).
Regarding claim 16, Hawkins teaches the second light emitting diode configured to emit light having a central wavelength of about 605 nm to about 655 nm, about 685 nm to about 705 nm, about 790 nm to about 840 nm, or about 875 nm to about 935 nm (¶ [0068]).
Regarding claim 17, the Examiner notes that the cell activating substance is produced by the target and not a structural element of the lighting apparatus.  The manner of operating the device does not differentiate apparatus claim from the prior art (MPEP § 2114 (II)).  Thus, the recitation “the cell activating substance is nitric oxide (NO) produced by cytochrome c oxidase activity in mitochondria” has been considered but not given any patentable weight. 
Regarding claim 18, Hawkins teaches light wavelength-converted by the wavelength converter and light emitted from the second light emitting diode are 
Regarding claim 19, Hawkins teaches a diffusion plate configured to mix light that has been wavelength-converted by the wavelength converter and light emitted from the second light emitting diode (¶s [0058], [0079]).
Regarding claim 20, Hawkins teaches a number of the first and second light emitting diodes (256A, 256B) disposed being greater than a number of the secondary light emitting diode (260), respectively.
Regarding claim 21, Hawkins teaches a circuit board on which the first and second light emitting diodes and the secondary light emitting diode are mounted (¶ [0058]).
Regarding independent claim 22, Hawkins teaches a lighting system comprising a lighting apparatus installed indoors (¶ [0044]), the lighting apparatus comprising a white light emitting device (¶ [0055])  including at least one first light emitting diode (Fig. 4D, Element 256) and a wavelength converter to implement white light (¶ [0076]); and at least one second light emitting diode (Fig. 4D, Element 260) configured to emit light that is capable of causing a target to produce a cell activating substance upon irradiation, wherein the first light emitting diode (256) is configured to emit light having a central wavelength in a range of about 300 nm to about 420 nm (¶ [0068]); the second light emitting diode (260) is configured to emit light having a central wavelength in a range of about 605 nm to about 935 nm (¶ [0068]); the wavelength converter comprises a plurality of wavelength conversion substances to convert light of the first light emitting diode into white light (¶ [0076]), the lighting apparatus is 
Regarding independent claim 23, Hawkins teaches a lighting system comprising a lighting apparatus installed indoors (¶ [0044]), the lighting apparatus comprising a first light emitting unit (Fig. 1, Element 58) comprising a first light emitting diode (Fig. 4D, Element 256) configured to emit light having a central wavelength in a range of about 300 nm to about 420 nm (¶ [0068]) and a first wavelength converter (¶ [0076]); a second light emitting unit (Fig. 1, Element 58) comprising a second light emitting diode (Fig. 4D, Element 256) configured to emit light having a central wavelength in a range of about 300 nm to about 470 nm (¶ [0068]) and a second wavelength converter (¶ [0076]); at least one secondary light emitting diode (Fig. 4D, Element 260) configured to emit light having a central wavelength in a range of about 605 nm to about 935 nm (¶ [0068]), wherein the first light emitting unit is configured to emit light having a higher color temperature than that of the second light emitting unit (¶ [0048]); the first wavelength converter comprises a blue wavelength conversion substance for converting light emitted from the first light emitting diode into blue light; .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Jones (US 10,309,614) teaches a light directing element).  Peterson (US 2016/0030610) teaches a disinfecting light fixture.  Winslow (US 10,617,774) teaches a cover with disinfecting illuminated surface.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Quarterman whose telephone number is (571)272-2461.  The examiner can normally be reached on Monday-Thursday, 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Kevin Quarterman/Primary Examiner, Art Unit 2879                                                                                                                                                                                                        15 June 2021